TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00142-CV



                                   Richard Coakley, Appellant

                                                  v.

                                     Mari Coakley, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
      NO. D-1-FM-09-005199, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Richard Coakley filed his notice of appeal on February 27, 2013. Appellant requested

and received four extensions of time to file his brief. On April 7, 2014, we ordered appellant to

file his brief by April 17, 2014, and informed him that this appeal was subject to dismissal for

want of prosecution if he did not file the brief by that date. Appellant has failed to file his brief.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                               __________________________________________

                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: May 8, 2014